       Case
[CERTIFIED   3:18-cv-02025-WGY Document 1-1 Filed 12/28/18 Page 1 of 7
           TRANSLATION]

                          PO2018CV01730 11/12/2018 10:02:00 a.m. Page 1 of 5

                              COMMONWEALTH OF PUERTO RICO
                                  COURT OF FIRST INSTANCE
                                SUPERIOR COURT, PONCE PART

       MANUEL JUSINO PALERMO and                       CIVIL NO.:
          NAHIR GIRON MOREL
               PLAINTIFF                               COURTROOM:

                         V.                            RE: DAMAGES
                                                       COLLECTION OF MONIES
           DUPONT AGRICULTURAL
        CARIBE INDUSTRIES LIMITED
    on its own behalf and through its Resident
           Agent C.T. CORPORATION,
             also known as DUPONT
           CONNECTION and DUPONT
    AGRICHEMICAL; AON HEWITT LLC;
             TRIPLE S SALUD, INC.;
            CORPORATION XYZ and
          INSURANCE COMPANY ABC

                  DEFENDANTS

                                           COMPLAINT

TO THE HONORABLE COURT:

   Come now plaintiffs, Mr. Manuel Jusino Palermo and Mrs. Nahir Girón Morel, through the undersigned

legal counsel, and very respectfully STATE, ALLEGE AND PRAY:

   1. That their address is as follows:

                                             Residential
                                            Urb. El Monte
                                          3627 Cumbre Street
                                           Ponce, PR 00716
                                              Mailing:
                                            PO Box 7683
                                           Ponce, PR 00732

   2. That the defendant is a for-profit corporation duly registered and authorized to conduct business in

       the Commonwealth of Puerto Rico.

       a. DuPONT Agricultural Caribe Industries, Inc.

           For-profit, foreign corporation duly registered with the Commonwealth of Puerto Rico

           Department of State under number 10344, with resident agent C.T. Corporation, whose mailing

           and physical address is 361 San Francisco Street, Old San Juan, San Juan, PR 00901.
       Case
[CERTIFIED   3:18-cv-02025-WGY Document 1-1 Filed 12/28/18 Page 2 of 7
           TRANSLATION]

                          PO2018CV01730 12/11/2018 10:02:00 a.m. Page 2 of 5

          This corporation conducts business under the names: Dupont Connection and Dupont

          Agrichemical.

      b. AON Hewitt, LLC.

          Foreign corporation conducting business in Puerto Rico, with offices in Hato Rey Tower, 268

          Muñoz Rivera Avenue, San Juan, PR 00918-1932 and telephone number (787) 767-5525.

      c. TRIPLE S – SALUD, Inc.

          For-profit, domestic corporation duly registered with the Commonwealth of Puerto Rico

          Department of State under number 428, whose mailing and physical address is 1441 F.D.

          Roosevelt Avenue, San Juan, PR 00920.

  3. Included as defendants are Corporation XYZ and Insurance Company ABC, which are fictitious

      names to refer to any legal entity or individual that is or may be liable to the Plaintiffs for their

      damages.

                                                  FACTS

  4. Since 1983, Mrs. Nahir Girón Morel and her husband, Mr. Manuel Jusino Palermo, received the

      medical and dental coverage services of Triple S as part of the benefits offered by DuPONT

      Agricultural Caribe Industries, Inc. (who also conducts business under the name Dupont

      Connection and Dupont Agricultural and AON Hewitt, LLC), hereinafter, “Dupont,” to its

      employees, retirees and their direct relatives.

  5. That is because Mr. Manuel Jusino Palermo has been a retiree of this company since 1992.

  6. The plaintiffs never received advance notice of any changes or potential changes in medical

      coverage, invoices pertaining to costs of medical coverage, or notification whatsoever. It was not

      until the month of October 2014 that a notification was received by regular mail from DuPont’s

      Human Resources Department in which, in short, they informed that effective January 1, 2015,

      the medical coverage for retired employees would be varied or expenses reimbursed.

  7. After countless efforts, all unsuccessful, in November 2015, Mr. Jusino Palermo was able to contact

      personnel from One Exchange, an affiliate of the defendant herein and AON Hewitt, LLC, that

                                                    2
       Case
[CERTIFIED   3:18-cv-02025-WGY Document 1-1 Filed 12/28/18 Page 3 of 7
           TRANSLATION]

                          PO2018CV01730 12/11/2018 10:02:00 a.m. Page 3 of 5

      renders services to retirees in order to clarify doubts pertaining to changes in their medical and

      dental coverage. Specifically, they informed that his wife’s medical and dental coverage would not

      undergo changes and would continue in effect for January 1, 2015.

  8. Pursuant to the information provided by One Exchange, by January 1, 2015, Mr. Manuel Jusino

      would receive his Medicare coverage because he would be of the required age, and Mrs. Nahir

      Girón would continue to receive her Medical Plan and Dental Plan coverage without any changes,

      so she was informed that she did not have to take any steps to that effect.

  9. In 2014, Mrs. Girón Morel’s medical and dental coverage was in effect and did not undergo

      interruptions. However, in the month of February 2015, she realized her medical coverage had been

      cancelled as of January 1, 2015. This occurred without prior notice from the defendants herein.

      Given this surprise, Mr. Jusino Palermo and Mrs. Girón Morel took all the steps within their reach

      to get to know the reasons why the medical and dental coverage had been cancelled and were able

      to obtain the services again.

  10. It was not until August 2015 that Mrs. Girón Morel received her new Medical Plan card. After

      making some inquiries, the plaintiffs learned that only the Medical Plan had been activated on

      August 13, 2015, eight (8) months after the effective date, as informed by the defendants. As

      of that date, there still wasn’t any dental plan coverage.

  11. The defendants sent the plaintiffs herein respective invoices for alleged Medical and Dental Plan

      services, when Mrs. Girón Morel had not received the adequate coverages. Therefore, the plaintiffs

      objected to these invoices through an administrative appeal process.

  12. After several administrative efforts and an anguishing appeal process, the plaintiffs continued to

      pay, in advance, from the date when the medical coverages were activated for Mrs. Girón Morel

      on August 13, 2015, through to July 2016. However, the defendants maliciously, arbitrarily,

      capriciously, and without prior notice, ordered the services pertaining to Mrs. Girón Morel’s

      medical and dental coverage to be deactivated.

  13. Mrs. Girón Morel received the bitter news that she could not use her Medical Plan because it had

      been deactivated and was compelled to pay cash for the medical services received. She was not

                                                   3
       Case
[CERTIFIED   3:18-cv-02025-WGY Document 1-1 Filed 12/28/18 Page 4 of 7
           TRANSLATION]

                          PO2018CV01730 12/11/2018 10:02:00 a.m. Page 4 of 5



      informed of this by the defendants herein, but by the staff at Dr. Jaime Villa Colón’s medical office.

  14. That on July 13, 2016, after Mrs. Girón Morel visited her dermatologist, Dr. Jaime Villa

      Colón, the plaintiffs learned that the defendants had ordered Mrs. Girón Morel’s Dental and

      Medical Plan or coverage to be deactivated, retroactively to May 1, 2016.

  15. Coincidentally, on July 10, 2016, the plaintiffs received an adjusted invoice in the amount of

      $121.48, which was paid in full. Despite this, the Medical and Dental Plan remained inactive and

      the plaintiffs resumed efforts to inquire into the reasons why this problem continued.

  16. Since the month of August 2016, until the month of December 2016, invoices for the monthly

      amounts of $16.00 were received and were all paid in full and on time. For reasons unknown by

      the plaintiffs, on December 27, 2016, a second invoice was received, this time in the amount of

      $960.52, and, to their surprise, with a warning that the payment had to be received in full on or

      before January 1, 2017. Given this discrepancy in invoices, the plaintiffs contacted the defendants,

      but were unsuccessful with the remedies, and the personnel did not know why they were being

      billed these amounts.

  17. On January 11, 2017, a second invoice was received for the same amount of $960.52, this time with

      a warning of immediate and retroactive cancellation: “Because your previous balance wasn’t

      received by the statement date on thi [sic] bill, your minimum payment of $884.52 must be

      received by 02/27/2017. Otherwise, your coverage will be cancelled effective 01/31/2016.”

      Given this situation, the plaintiffs contacted the defendants again, and the latter told them to

      continue paying their monthly bill, $76.00, until they found out why they were being billed these

      amounts. They also explained that the invoices are sent automatically.

  18. After several efforts and conversations with Dupont Connection’s staff, the matter was resolved

      without prior notice. Mrs. Girón Morel was informed by a pharmacy that her Plan was active.

  19. Surprisingly, on September 14, 2018, notified by regular mail on September 17, 2018, Triple S-

      Salud informed Mrs. Girón Morel that her coverage would be cancelled effective January 24, 2017.

                                                        4
          Case
   [CERTIFIED   3:18-cv-02025-WGY Document 1-1 Filed 12/28/18 Page 5 of 7
              TRANSLATION]

                                       PO2018CV01730 12/11/2018 10:02:00 a.m. Page 5 of 5

              Therefore, any and all medical services received from that date through to the month of September

              of the current year would have to be paid by the plaintiffs. This, without offering any reason that

              justifies this.

         20. Despite the monthly payments and efforts on the plaintiffs’ part to continue with their

              Medical and Dental Plan coverage, the defendants arbitrarily deactivated, without any notice

              whatsoever, the plaintiff’s medical coverage benefits. As a result, to this day, Mrs. Nahir Girón

              does not have medical or dental coverage to receive healthcare treatment and care.

         21. As a result of this situation and these arbitrary, capricious, culpable and negligent acts on the part

              of Dupont, all of its offices and/or affiliates, and by Triple S-Salud, Mrs. Girón Morel and Mr.

              Jusino Palermo have suffered financial and emotional damages.

                   a. For financial damages: $40,000.00.

                   b. For mental anguish and emotional damages: $20,000.00.

                   c. For extrajudicial efforts and attorney’s fees: $5,000.00.

   WHEREFORE, we very respectfully pray that this Honorable Court, in due course, and after following

   all pertinent procedures, GRANT this complaint and consequently order the defendants to pay to the

   plaintiffs the sums claimed; the litigation costs and expenses; and a sum no less than $5,000.00 for

   attorney’s fees.

         In Ponce, Puerto Rico, on November 12, 2018.

                                                                           S/ MRS. NAOMI JUSINO GIRÓN, ESQ.
                                                                           RUA 19135
              CERTIFICATION OF TRANSLATION
                                                                           Urb. Constancia, #2734 Luis A. Ferré Blvd.
I, Carol G. Terry, a US-Court-Certified-Interpreter, Certificate No.
03-001, and translator with an MA in Translation from the                  Ponce, PR 00717-0300
University of Puerto Rico, do hereby certify that, to the best of my       Tel. (787) 607-9588 / (787) 259-3288
knowledge and abilities, the foregoing FIVE (5) PAGES are a true           Fax: (787) 259-0159
and correct translation of the original document in Spanish.
                                                                           lcda.jusinogiron@gmail.com

                          Carol G. Terry




                                                                       5
Case 3:18-cv-02025-WGY Document 1-1 Filed 12/28/18 Page 6 of 7




                                               Scanned with CamScanner
Case 3:18-cv-02025-WGY Document 1-1 Filed 12/28/18 Page 7 of 7




                                               Scanned with CamScanner
